Morton, C. J.
The plaintiff occupied his store as the tenant at will of the defendant. The defendant had the legal right to terminate this tenancy by giving a lease to Hallett, and, after the lease was given, Hallett had the legal right, after due notice, to eject the plaintiff in a peaceable manner. It is immaterial what his motives were. An action cannot be maintained against him, or against any person acting with him, or advising and procuring him to act, unless either the act complained of, or the means by which it was accomplished, ■ are shown to be unlawful. O’Callaghan v. Cronan, 121 Mass. 114. The plaintiff cannot maintain this action against the defendant for advising and procuring Hallett to assert and enforce his legal rights, even if the defendant was actuated by malice, because the plaintiff’s rights are not invaded, and he sustains no legal injury. The evidence offered by the plaintiff, and excluded by the court, was therefore immaterial.
The motion for a new trial was addressed to the discretion of the Superior Court. The bill of exceptions does not show that the presiding judge ruled upon any question of law; but only that, upon the evidence before him, he in his discretion refused a new trial. No exception lies to this exercise of his discretion. Behan v. Williams, 123 Mass. 366.

Exceptions overruled.